PAINE, j.,
dissenting.
I respectfully dissent from the opinion adopted by the majority of the court.
The district court held that, because Emil Sachs declined to accept said 80 acres under the conditions of the will, it would not pass, and Gustave, Emma and Lena would have no lien on said 80 acres for $2,500 each, as set out in the second paragraph of the will, but that said 80 acres would be distributed under the residuary clause to Emil, Gustave, Emma and Lena, share and share alike, free of any liens, for the payment of the three bequests of $2,500 each. Iii other words, the trial court held that, when real estate is devised to a legatee, coupled with a direction requiring* the legatee to pay a designated legacy to another, the latter legacy is not an equitable charge upon the real estate so devised.
The testimony disclosed that the will was made in 1921, when the land was worth $250 an acre; that now the land is only worth $80 to $90 an acre. Evidence was offered as to certain declarations of the testator as to what the real and true meaning of the will was, and three or four different witnesses testified that the testator said he did not want it to go the way the will had it go, and that he said he was only going to give his daughters $10 apiece, but although there is testimony that he said these things, unfortunately he did not change the will to carry out his expressed wishes.
*683Emil Sachs testified that the testator said that he could reject the 80 acres of land, and then the land could be divided equally between the heirs.
The opinion adopted holds, in effect, that a charge imposed by a testator to pay legacies does not become the personal obligation of the devisee unless he chooses to accept the devise, and if he actually refuses to accept the devise and pay the legacies, the land will descend to the testator’s heirs, chargeable in equity, however, with payment of the legacies.
Plaintiff contended that paragraph 2 of the will presented a condition subsequent, and that the title vested, and that these special bequests directed to be paid out of this land by the testator are liens against the land, and that Emil did not have to take the land, but that, whoever takes it, there is a lien placed upon it by the testator.
The majority opinion refers to a somewhat similar case of Lehman v. Wagner, 136 Neb. 131, 285 N. W. 124, but in an examination of that will we find a provision which reads that testator gives to his son Joseph certain described real estate: “The above devise of real estate to my said son, Joseph Wagner, is based upon, subject to and burdened with the express requirement and condition, that he make payment of the sum of Five Thousand Dollars,” etc. It is clear in this case, from an examination of the entire will, that the real estate itself was intended by the testator to be burdened with the express requirement to pay the bequests, which provisions are entirely lacking in the case at bar, which simply says that “he my son Emil Sachs shall pay.”
“The debt of a devisee to the testator is not a charge on lands devised to him by the testator in the absence of language in the will making such debt a charge.” 40 Cyc. 1892-c.
In the annotation found in 62 A. L. R. 589, cases from many states are gathered in which such provisions have been construed as conditions precedent, and the headnote reads as follows: “Where a devise directs the devisee to pay a sum of money to a third person * * * and it is to be *684gathered from the provisions of the will, taken together, that the expectation of such payment served the purpose of a consideration in the mind of the testator to induce the der vise, and but for that expectation it would not have been made, and that the testator never intended that the devisee should receive or retain the property so devised until he made the payment as directed by the will, then the requirement is held to be a condition precedent.”
Among the cases cited in support of the rule is Gotchall v. Gotchall, 98 Neb. 730, 154 N. W. 243, in which this court held: “Whether a devise is upon a condition precedent or subsequent is not to be determined alone from the use of technical words in a will. The question is one of the intention of the testator. If the language of the whole will shows that it was the intention of the testator that the act upon which the right depends was to be performed before the interest vested, the condition is precedent, and in such case, unless the act is performed as directed and required by the will, no interest in the property passes.”
In another Nebraska case, a father bequeathed a tract of land to his son, Henry, Jr., and added: “He is to pay Ten (10) Dollars each year To Mary, Tena, Anna, John, Will, and Frank, Luenenburg, as long as they are alive.” Our court held that this provision created no charge against the land bequeathed, under the rule of law that lands specifically devised are not liable for the payment of annuities, unless they are charged thereon by will. Luenenborg v. Luenenborg, 128 Neb. 624, 259 N. W. 649.
To summarize, we might ask the question: Is it not the duty of this court to carry out the intention and wishes of the testator? At the date this will was made, the testator gave to his favorite son, Emil, a very valuable 80 acres of land, and instructed Emil to pay $2,500 apiece' to three others, leaving Emil with property which then would have a net value far in excess of these payments. Now, by the decision’of this court, we take from Emil all of his interest in this 80 acres of land and give it all to the other three, a thing which was farthest from the wishes and intention of *685the testator. Emil refused to accept the land when the testator died, for the land had then depreciated in value to an amount less than the three payments required to be made.
It is my opinion that this court should affirm the trial court in the case at bar, and establish the law to be:
1. A paragraph in a will requiring- a devisee of land to pay certain sums to a brother and two sisters, held to charge the devisee personally with such payments if he accepts the land, but not to create a charge against the land itself.
2. Whether a devise is upon a condition precedent or subsequent is not to be determined alone from the use of technical words in the will. The question is one of the intention of the testator, and if the language of the whole will shows that it was his intention that the act upon which the right depends was to be performed before the interest vested, it is a condition precedent.
3. A residuary clause in a will carries everything not otherwise disposed of, including any legacies which have lapsed, or are void, or have for any reason failed.